DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 1, 13, 19 are allowable. The restriction requirement to elect a single disclosed species, as set forth in the Office action mailed on 05/19/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 8-10 are no longer withdrawn from consideration because the claims 8-10 requires all the limitations of allowable claim 1.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 10, 16, 20 are objected to because of the following informalities:  
Claim 10 (line 2), “an IQ mode in which the first pixel circuit” should be changed to --a mode in which the first pixel circuit--.  It should be noted that claim does not define what does “IQ” means?
Claim 16 (line 7), “an IQ mode in which the first pixel circuit” should be changed to --a mode in which the first pixel circuit--.  
Claim 20 (line 2), “the image data corresponds to an RGB representation of an object” should be changed to --the image data corresponds to red-green-blue (RGB) representation of an object--.  

Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art of the record fails to show or fairly suggest a time-of-flight sensor, comprising:
a first comparator coupled to the first signal line and the third signal line through the first switch circuitry; and

Claims 2-12 are allowed as being dependent from claim 1.

Claim 13 is allowed for the same reasons given in claim 1.
Claims 14-18 are allowed as being dependent from claim 13.
Claim 19 is allowed for the same reasons given in claim 1.
Claim 20 is allowed as being dependent from claim 19.

Conclusion

This application is in condition for allowance except for the objection to claims 10, 16, and 20 as indicated above. 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ikeno et al. (US 10,101,452) discloses distance measuring device.

Hanzawa et al. (US 10,522,578) discloses pixel-level background light subtraction.
Araki et al. (US 2014/0014823) discloses solid-state imaging apparatus with plural readout modes, and electronic equipment.
Nitta et al. (US 7,623,173) discloses solid-state image pickup device having analog-digital converters configured to sum values of multiple pixels in the array and method for driving the same.
Lee et al. (US 2010/0073462) discloses three dimensional image sensor.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315.  The examiner can normally be reached on 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        9/29/2021